Citation Nr: 0914562	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-32 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected diabetic neuropathy of the right upper extremity, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected diabetic neuropathy of the left upper extremity, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1965 to December 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that confirmed and continued the assignment of 
noncompensable ratings for the service-connected diabetic 
neuropathy of the upper right and upper left extremities.

During the pendency of the appeal, the RO issued a rating 
decision in March 2007 that increased the noncompensable 
ratings to 10 percent each, for the service-connected 
diabetic neuropathy of the right upper and left upper 
extremities.  As that award is not a complete grant of 
benefits, the issues remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Per his request, the Veteran was scheduled to appear for a 
video conference hearing at the RO before a Veterans Law 
Judge sitting in Washington, DC in January 2009; however, the 
Veteran failed to report to the hearing.  


FINDING OF FACT

In correspondence received at the RO in January 2009, and 
prior to promulgation of a decision on the merits, the 
Veteran requested to withdraw his appeal as to the issues of 
entitlement to increased ratings for the service-connected 
diabetic neuropathy of the right upper extremity and left 
upper extremity, both currently rated as 10 percent 
disabling.  






CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeal have been met; and as such, the Board does 
not currently have appellate jurisdiction to decide the issue 
of entitlement to an increased rating for the service-
connected diabetic neuropathy of the right upper extremity, 
currently rated as 10 percent disabling.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.204 (2008).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal have been met; and as such, the Board does 
not currently have appellate jurisdiction to decide the issue 
of entitlement to an increased rating for the service-
connected diabetic neuropathy of the left upper extremity, 
currently rated as 10 percent disabling.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a June 2004 rating decision, the RO denied the Veteran's 
claims for increased ratings for the service-connected 
diabetic neuropathy of the upper right and upper left 
extremities, both rated as noncompensable at that time.  The 
Veteran appealed that determination.  During the course of 
the appeal, the noncompensable ratings were increased to 10 
percent each for the service-connected diabetic neuropathy of 
the right upper and left upper extremities.  The appeal 
continued, and the Veteran was scheduled to appear for a 
video conference hearing in January 2009.  

In written correspondence received at the RO in January 2009, 
shortly after he failed to report to the scheduled video 
conference hearing, but before the Board issued a decision on 
the merits of the appeal, the Veteran indicated his request 
to withdraw his appeal.  Thus, in effect, the Veteran 
withdrew his substantive appeal pursuant to 38 C.F.R. § 
20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  In the absence of any 
justiciable question, the appeal must be dismissed.


ORDER

The appeal is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


